 
 
I 
111th CONGRESS
1st Session
H. R. 4083 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2009 
Mr. Dent introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on polyoxethylene-/alkyletherphosphate. 
 
 
1.Polyoxethylene-/alkyletherphosphate 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Polyoxethylene-/alkyletherphosphate (CAS No. 68439–39–4) (provided for in subheading 3402.90.50)FreeNo changeNo changeOn or before 12/31/2011. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
